Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 
The claim(s) 1, 13 and 22 recite(s) the series of steps of representing the three or more financial products using a plurality of vectors having a number of columns equal to the number of unique components; determining a first vector of the plurality of vectors; identifying a list of candidate vectors from the plurality of vectors, each candidate vector having at least one nonzero column in common with the first vector; selecting a vector from the list of candidate vectors and removing the selected vector from the list of candidate vectors; forming an intermediate vector based on the first vector and the selected vector and determining whether the intermediate vector has no non-zero columns; outputting an implied order corresponding to the selected vector, only when the first intermediate vector has no nonzero columns; and executing when an implied order has been output thereto, a tradable cycle with the implied order; and whereby the implied orders output to are more likely to trade than the implied orders which are not output to.
This judicial exception is not integrated into a practical application because the generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations of representing, 
Step 1: The claims are directed to the statutory categories of a method or a system. Step 1: Yes.

2A - Prong 1: Judicial Exception Recited? Yes. The claim recites the limitation of representing the three or more financial products using a plurality of vectors having a number of columns equal to the number of unique components; determining a first vector of the plurality of vectors; identifying a list of candidate vectors from the plurality of vectors, each candidate vector having at least one nonzero column in common with the first vector; selecting a vector from the list of candidate vectors and removing the selected vector from the list of candidate vectors; forming an intermediate vector based on the first vector and the selected vector and determining whether the intermediate vector has no non-zero columns; outputting an implied order corresponding to the selected vector, only when the first intermediate vector has no nonzero columns; and executing when an implied order has been output thereto, a tradable cycle with the implied order; and whereby the implied orders output to are more likely to trade than the implied orders which are not output to, , which is a fundamental economic practice and thus grouped as a certain method of organizing human interactions and/or mental processes.  The mere nominal recitation of a 
2A - Prong 2: Integrated into a Practical Application? No. The claim recites additional elements: “processor” and “electronic trading system” are used to perform representing, determining, identifying, selecting, forming, outputting and executing steps. 
The “processor” and “electronic trading system” in the steps is recited at a high level of generality, i.e., as a generic processor or generic computing device performing a generic computer function of processing data (representing, determining, identifying, selecting, forming, outputting and executing steps). This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component. Here, the specification clearly points out in at least [0008] the inventive concept is the algorithm itself, the alleged improvements over other systems is an improved algorithm [0009], and the system for executing orders are generic systems comprising terminals that are general purpose computers [0031-0033] and [0061]. As noted in MPEP 2106.05(a) "It is important to note, the judicial exception alone cannot provide the improvement" and "Merely adding generic computer components to perform the method is not sufficient. Thus, the claim must include more than mere instructions to perform the method on a generic component or machinery to qualify as an improvement to an existing technology." Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim(s) is/are directed to the abstract idea. 
2B: Claims provide(s) an Inventive Concept? No. As discussed with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claim is ineligible.

As for dependent claims 14-21, these claims recite limitations that further define the abstract idea noted in claim 11.  Even in combination, these additional elements do not integrate the abstract idea into a practical application.  Further in step 2B, as noted above, this is considered well-understood, routine, conventional activity noting the Symantec, TLI, and OIP Techs court decisions cited in MPEP 2106.05(d)(II) that indicate that mere receipt or transmission of data over a network is a well-understood, routine and conventional function.
Response to Arguments
Applicant’s arguments, see page 8 section I, filed 2/14/2022, with respect to claims 10 and 14 have been fully considered and are persuasive.  The objection of claims 10 and 14 has been withdrawn in view of applicant’s claims amendment. 
Applicant's arguments filed 2/14/2022 have been fully considered but they are not persuasive.
In response to applicant’s argument in regard to 35 U.S.C. 101, the examiner respectfully disagrees.  The specification clearly points out in at least [0008] the inventive concept is the algorithm itself, the alleged improvements over other systems is an improved algorithm [0009], and the system for executing orders are generic systems comprising terminals that are general purpose computers [0031-0033] and [0061]. As noted in MPEP 2106.05(a) "It is important to note, the judicial exception alone cannot provide the improvement" and "Merely adding generic computer components to perform the 
In response to applicant’s argument that similar to claims in Finjan. Unlike the patentable claims in Finjan, the current claim recites the abstract idea of representing the three or more financial products using a plurality of vectors having a number of columns equal to the number of unique components; determining a first vector of the plurality of vectors; identifying a list of candidate vectors from the plurality of vectors, each candidate vector having at least one nonzero column in common with the first vector; selecting a vector from the list of candidate vectors and removing the selected vector from the list of candidate vectors; forming an intermediate vector based on the first vector and the selected vector and determining whether the intermediate vector has no non-zero columns; outputting an implied order corresponding to the selected vector, only when the first intermediate vector has no nonzero columns; and executing when an implied order has been output thereto, a tradable cycle with the implied order; and whereby the implied orders output to are more likely to trade than the implied orders which are not output to. The current case claims are not a technical solution to technical problem, because all of the additional elements in the current case are doing merely receiving information or transmitting data back and forth and the courts have recognized the computer function: receiving or transmitting data over a network, e.g., using the Internet to gather data to be conventional, therefore the current case is conventional. The claim limitations are directed to receiving, retrieving, and transmitting information over a network, which doesn’t provide real basis for improvement to computer technology. Therefore, the applicant’s argument is not persuasive.
In response to applicant’s argument with regard to DDR, the Examiner respectfully disagrees. In DDR, they address problems unique to the Internet and solve problem necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm 
In response to applicant’s arguments citing Ex parte Smith, the examiner respectfully disagrees.  The Examiner notes that Ex parte Smith decisions are non-precedential decisions, therefore is not given patentable weight.  Therefore, applicant’s argument is not persuasive. 
In response to applicant’s argument in regard to Berkheimer, the examiner respectfully disagrees. The current case is all of the elements in the current case are doing merely communicating or sending data back and forth and courts have recognized the computer function: receiving or transmitting data over a network, e.g., using the Internet to gather data to be routine and conventional, therefore the current case is conventional. Therefore, the applicant’s argument is not persuasive.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to I JUNG LIU whose telephone number is (571)270-1370. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on 571/272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

I JUNG LIU
Examiner
Art Unit 3697



/I JUNG LIU/Primary Examiner, Art Unit 3697